EF
                                                              LAW OFFICES OF ERIC FRANZ, P.L.L.C.
                                                                      www.efranzlaw.com
                                                                       (212) 355-2200 (phone)
                                                                        (212) 937-2217 (fax)

                                            September 8, 2020




VIA ECF & EMAIL
The Honorable Victor Marrero
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re:     U.S. v Andrew Burrell
                                             19-CR-00643 (VM)

Dear Judge Marrero:

         I am the attorney for defendant, Andrew Burrell, in the above referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (CJA), 18 U.S.C. §3006A. The purpose
of this letter is to respectfully request that a new attorney be assigned to represent Mr. Burrell. The
defendant has requested new counsel because there has been a breakdown in communication resulting in
irreparable damage to the attorney-client relationship. Accordingly, I respectfully request that the Court
schedule a conference to address Mr. Burrell’s request that new counsel be assigned to represent him.

       Please note that Mr. Burrell wants to appear “in person” for this proceeding and does not consent
to appearing remotely.

       Please feel free to contact me if you have any questions.


                                                            Most Respectfully,


                                                            ________________
                                                            ERIC FRANZ




New York City                                                         (Mailing Address) Long Island
747 Third Ave. 20th Fl., New York, N.Y. 10017              220 Old Country Road, Mineola, N.Y. 11501
